DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (hereinafter “Nakamura” US 5,049,865).

As pertaining to Claim 1, Nakamura discloses (see Fig. 3, Fig. 7, and Fig. 8) a display device (see Fig. 3; also see Col. 1, Ln. 5-8 and Col. 3, Ln. 7-14) comprising: 
a scanning circuit (see (3, 4) in Fig. 3) configured to scan a pixel array (see (5) in Fig. 3) in which a plurality of pixels are arranged in a matrix (i.e., (X, Y) electrodes); and a control circuit (see (14) and (1) in Fig. 3) configured to control the scanning circuit (3, 4) to scan the pixel array in accordance with a display mode (i.e., a display driving mode) selected among a plurality of display modes (i.e., two or more display driving modes; see Col. 1, Ln. 51-60; Col. 2, Ln. 12-18 and Ln. 20-31; and see Col. 3, Ln. 10-46),
wherein the plurality of display modes (i.e., two or more display driving modes) include a first display mode (i.e., a high display rate driving mode; see Fig. 8) for repeatedly performing an operation unit (i.e., a scanning operation unit) formed by a plurality of scanning sequences (see (VY) in Fig. 7 and Fig. 8, for example) including a first scanning sequence (see (VY) and (9) in Fig. 8) by which the scanning circuit (3, 4) scans, in a predetermined order (again, see Fig. 8), a predetermined scanning line (see any (Y) in Fig. 3) of the pixel array, and
when shifting to the first display mode (i.e., the high display rate driving mode) from a display mode (i.e., a low display rate driving mode; see Fig. 7) which is other than the first display mode (i.e., the high display rate driving mode; again, see Fig. 8) among the plurality of display modes (i.e., the two or more display driving modes), the control circuit (14, 1) controls the scanning circuit (3, 4) to start the operation unit (i.e., the scanning operation unit) from the first scanning sequence (again, see (VY) and (9) in Fig. 8; again, see Col. 3, Ln. 32-46; and see Col. 4, Ln. 16-27 and Ln. 40-47).

As pertaining to Claim 2, Nakamura discloses (see Fig. 3, Fig. 7, and Fig. 8) a counter (see (16) in Fig. 3) configured to count a synchronization signal (see (13) in Fig. 7 and Fig. 8),
wherein in the first display mode (i.e., the high display rate driving mode; again, see Fig. 8),
based on a result obtained by the counter (16) from counting the synchronization signal (13), the control circuit (14, 1) controls, among the plurality of scanning sequences (again, see (VY) in Fig. 7 and Fig. 8, for example), a scanning sequence (again, see (VY) and (9) in Fig. 8) by which the scanning circuit (3, 4) scans the pixel array, and
the counter (16) starts counting from a reset state (see (12) in Fig. 7 and Fig. 8; again, see Col. 3, Ln. 10-46).

As pertaining to Claim 3, Nakamura discloses (see Fig. 3, Fig. 7, and Fig. 8) that the counter (see (16) in Fig. 3) is reset when shifting to the first display mode (i.e., the high display rate driving mode; again, see Fig. 8) from the display mode (i.e., the low display rate driving mode; again, see Fig. 7) other than the first display mode (again, see Fig. 8) among the plurality of display modes (i.e., the two or more display driving modes; again, see Col. 3, Ln. 10-46).

As pertaining to Claim 4, Nakamura discloses (see Fig. 3, Fig. 7, and Fig. 8) that the plurality of display modes (i.e., the two or more display driving modes) further include a second display mode (i.e., a low display rate driving mode; again, see Fig. 7) for causing the scanning circuit (3, 4) to scan the pixel array by one scanning sequence (see (VY) and (9) in Fig. 7; again, see Col. 4, Ln. 16-27 and Ln. 40-47).

As pertaining to Claim 5, Nakamura discloses (see Fig. 3, Fig. 7, and Fig. 8) that the plurality of display modes (i.e., the two or more display driving modes) further include a second display mode (i.e., a low display rate driving mode; again, see Fig. 7) for causing the scanning circuit (3, 4) to scan the pixel array by one scanning sequence (see (VY) and (9) in Fig. 7), and
the counter (16) is in the reset state (see (12) in Fig. 7) in the second display mode (i.e., the low display rate driving mode; again, see Fig. 7; again, see Col. 4, Ln. 16-27 and Ln. 40-47 with Col. 3, Ln. 10-46).

As pertaining to Claim 6, Nakamura discloses (see Fig. 3, Fig. 7, and Fig. 8) that a display rate (see (9) in Fig. 7 and Fig. 8) of the first display mode (i.e., the high display rate driving mode; again, see (9) in Fig. 8) is higher than a display rate of the second display mode (i.e., the low display rate driving mode; again, see (9) in Fig. 7; again, see Col. 4, Ln. 16-27 and Ln. 40-47).

As pertaining to Claim 7, Nakamura discloses (see Fig. 3, Fig. 7, and Fig. 8) that the plurality of scanning sequences (see (VY) in Fig. 7 and Fig. 8, for example) are set as a first plurality of scanning sequence (see any combination of (VY) and (9) in Fig. 8) and the operation unit (i.e., a scanning operation unit) is set as a first operation unit (i.e., a first scanning operation unit),
the plurality of display modes (i.e., the two or more display driving modes) further include a third display mode (i.e., a high display rate driving mode for three or four electrode scanning; again, see Fig. 8 for three or four electrode scanning in combination with Col. 3, Ln. 2-6) for causing the scanning circuit (3, 4) to repeatedly perform a second operation unit (i.e., a second scanning operation unit) formed by a second plurality of scanning sequences (see any combination of (VY) and (9) in Fig. 8 for three or four electrode scanning) including a second scanning sequence (again, see (VY) and (9) in Fig. 8 for three or four electrode scanning) different from the first scanning sequence (again, see (VY) and (9) in Fig. 8 for two electrode scanning), and
when shifting to the third display mode (i.e., the high display rate driving mode for three or four electrode scanning; again, see Fig. 8 in combination with Col. 3, Ln. 2-6) from a display mode (i.e., the high or low display rate driving mode) other than the third display mode (i.e., the high display rate driving mode for three or four electrode scanning) among the plurality of display modes (i.e., two or more display driving modes), the control circuit (14, 1) controls the scanning circuit (3, 4) to start the second operation unit (i.e., a second scanning operation unit) from the second scanning sequence (see (VY) and (9) in Fig. 8 for three or four electrode scanning; and again, see Col. 3, Ln. 10-46; and see Col. 4, Ln. 16-27 and Ln. 40-47).

As pertaining to Claim 8, Nakamura discloses (see Fig. 3, Fig. 7, and Fig. 8) that the plurality of scanning sequences (see (VY) in Fig. 7 and Fig. 8, for example) are set as a first plurality of scanning sequence (see any combination of (VY) and (9) in Fig. 8) and the operation unit (i.e., a scanning operation unit) is set as a first operation unit (i.e., a first scanning operation unit),
the plurality of display modes (i.e., the two or more display driving modes) further include a third display mode (i.e., a low display rate driving mode; again, see Fig. 7) for causing the scanning circuit (3, 4) to repeatedly perform a second operation unit (i.e., a second scanning operation unit) formed by a second plurality of scanning sequences (see any combination of (VY) and (9) in Fig. 7) including a second scanning sequence (see (VY) and (9) in Fig. 7) different from the first scanning sequence (again, see (VY) and (9) in Fig. 8), and
when shifting to the third display mode (i.e., a low display rate driving mode; again, see Fig. 7) from a display mode (i.e., the high display rate driving mode) other than the third display mode (i.e., the low display rate driving mode) among the plurality of display modes (i.e., two or more display driving modes), the control circuit (14, 1) controls the scanning circuit (3, 4) to start the second operation unit (i.e., a second scanning operation unit) from the second scanning sequence (see (VY) and (9) in Fig. 7), and
the counter (16) starts counting from the reset state (see (12) in Fig. 7 and Fig. 8) in the third display mode (i.e., a low display rate driving mode; again, see Fig. 7; and again, see Col. 3, Ln. 10-46; and see Col. 4, Ln. 16-27 and Ln. 40-47).

As pertaining to Claim 9, Nakamura discloses (see Fig. 3, Fig. 7, and Fig. 8) that the counter (see (16) in Fig. 3) is reset when shifting to the third display mode (i.e., the low display rate driving mode; again, see Fig. 7) from the display mode (i.e., the high display rate driving mode; again, see Fig. 8) other than the third display mode (i.e., the low display rate driving mode; again, see Fig. 7) among the plurality of display modes (i.e., the two or more display driving modes; again, see Col. 3, Ln. 10-46).

As pertaining to Claim 10, Nakamura discloses (see Fig. 3, Fig. 7, and Fig. 8) that a display rate (see (9) in Fig. 7 and Fig. 8) of the third display mode (i.e., the high display rate driving mode for three or four electrode scanning; again, see (9) in Fig. 8 for three or four electrode scanning) is higher than a display rate of the first display mode (i.e., a high display rate driving mode; see Fig. 8 for two electrode scanning and note that the display rate is made higher as the number of concurrently scanned electrodes is increased; again, see Col. 4, Ln. 16-27 and Ln. 40-47).

As pertaining to Claim 11, Nakamura discloses (see Fig. 3, Fig. 7, and Fig. 8) that the number of types of scanning sequences (see any combination of (VY) and (9) in Fig. 8 for three or four electrode scanning) repeatedly performed in the third display mode (i.e., a high display rate driving mode for three or four electrode scanning; again, see Fig. 8 for three or four electrode scanning in combination with Col. 3, Ln. 2-6) is greater than the number of types of scanning sequences (again, see (VY) and (9) in Fig. 8 for two electrode scanning) repeatedly performed in the first display mode (i.e., the high display rate driving mode for two electrode scanning; again, see Fig. 8; and again, see Col. 4, Ln. 16-27 and Ln. 40-47 and note that any number of types of scanning sequences can be arbitrarily attributed to a display mode).

As pertaining to Claim 12, Nakamura discloses (see Fig. 3, Fig. 7, and Fig. 8) that in the first scanning sequence (see (VY) and (9) in Fig. 8), the scanning circuit (3, 4) scans a portion (i.e., any arbitrary portion) of the pixel array; again, see Col. 3, Ln. 32-46; and see Col. 4, Ln. 16-27 and Ln. 40-47).

As pertaining to Claim 13, Nakamura discloses (see Fig. 3, Fig. 7, and Fig. 8) that in the first scanning sequence (see (VY) and (9) in Fig. 8), the scanning circuit (3, 4) simultaneously scans a plurality of rows (i.e., any arbitrary plurality) of the pixel array; again, see Col. 3, Ln. 32-46; and see Col. 4, Ln. 16-27 and Ln. 40-47).

As pertaining to Claim 14, Nakamura discloses (see Fig. 3, Fig. 7, and Fig. 8) an image processor (see (2, 1) in Fig. 3) configured to generate image display data for displaying an image on the pixel array (see (X) data electrodes; and see Col. 1, Ln. 9-21 and Col. 2, Ln. 19-20).

As pertaining to Claim 15, Nakamura discloses (see Fig. 3, Fig. 7, and Fig. 8) that the image processor (see (2, 1) in Fig. 3) generates different image display data in accordance with each of the plurality of display modes (i.e., the two or more display driving modes; again, see Col. 1, Ln. 9-21 and Col. 2, Ln. 19-20 and note that different image display data is generated in accordance with an image to be displayed regardless of the display mode).

As pertaining to Claim 16, Nakamura discloses (see Fig. 3, Fig. 7, and Fig. 8) that when shifting to the first display mode (i.e., a high display rate driving mode; see Fig. 8), the image processor (see (2, 1) in Fig. 3) generates image data corresponding to the first scanning sequence (see (VY) and (9) in Fig. 8; again, see Col. 1, Ln. 9-21 and Col. 2, Ln. 19-20 and Col. 3, Ln. 32-46; and see Col. 4, Ln. 16-27 and Ln. 40-47).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Kim et al. (hereinafter “Kim” US 2020 / 0143744).

As pertaining to Claim 17, Nakamura discloses the display device according to claim 1 as a driving circuit and method for dynamically scanning and driving electrodes of any generic matrix type display panel.  As such, the disclosure of Nakamura is applicable to any matrix type display panel regardless of its application.  Still, Nakamura does not explicitly disclose a photoelectric conversion device comprising:  an optical unit that includes a plurality of lenses; an image capturing element configured to receive light which passed through the optical unit; and a display unit configured to display an image, wherein the display unit is a display unit configured to display an image captured by the image capturing element.  However, this display panel application is well-known in the art.
In fact, in the same field of endeavor, Kim discloses (see Fig. 1A, Fig. 1B, and Fig. 2) a generic matrix type display panel (see Fig. 2 and Page 9, Para. [0122]) applicable to a variety of handheld, mobile, and/or wearable applications (see Page 1, Para. [0003]; Page 4, Para. [0058]; and Page 7, Para. [0090]-[0091]), wherein one such application is a photoelectric conversion device (100; i.e., a camera device and display) comprising:  an optical unit (see (121) in Figs. 1A and 1B) that includes a plurality of lenses (see Page 9, Para. [0114]-[0115]); an image capturing element (see (121a, 121b)) configured to receive light which passed through the optical unit (121; see Page 6, Para. [0072]); and a display unit (151) configured to display an image (see Page 6, Para. [0073]; and Page 7 through Page 8, Para. [0099]), wherein the display unit (151) is a display unit configured to display an image captured by the image capturing element (again, see (121a, 121b); and see Page 3, Para. [0040]-[0041], [0043], and [0048]; Page 4, Para. [0052]; and Page 4 through Page 5, Para. [0060]).  It is a goal of Kim to provide a multi-application display terminal that can provide display functionality via a matrix type display panel as well as a multitude of other diverse and complicated functions in multimedia, audio and video reproduction, gaming, image capture and display, and communications (see Page 1, Para. [0004]-[0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura with the teachings of Kim, such that the display device according to claim 1 as disclosed by Nakamura is incorporated into a photoelectric conversion device as suggested by Kim, in order to provide a multi-application display terminal that can provide display functionality via a matrix type display panel as well as a multitude of other diverse and complicated functions in multimedia, audio and video reproduction, gaming, image capture and display, and communications.

As pertaining to Claim 18, Nakamura discloses the display device according to claim 1 as a driving circuit and method for dynamically scanning and driving electrodes of any generic matrix type display panel.  As such, the disclosure of Nakamura is applicable to any matrix type display panel regardless of its application.  Still, Nakamura does not explicitly disclose an electronic device comprising:  a housing in which a display unit is arranged; and a communication unit arranged in the housing and configured to communicate with an external device.  However, this display panel application is well-known in the art.
In fact, in the same field of endeavor, Kim discloses (see Fig. 1A, Fig. 1B, and Fig. 2) a generic matrix type display panel (see Fig. 2 and Page 9, Para. [0122]) applicable to a variety of handheld, mobile, and/or wearable applications (see Page 1, Para. [0003]; Page 4, Para. [0058]; and Page 7, Para. [0090]-[0091]), wherein one such application is an electronic device (100; i.e., a display device) comprising:  a housing (see Page 7, Para. [0091]) in which a display unit (151) is arranged (see Page 6, Para. [0073]; and Page 7 through Page 8, Para. [0099]); and a communication unit (110) arranged in the housing and configured to communicate with an external device (see Page 3, Para. [0040]-[0041], and [0048]; and Page 4, Para. [0052]).  It is a goal of Kim to provide a multi-application display terminal that can provide display functionality via a matrix type display panel as well as a multitude of other diverse and complicated functions in multimedia, audio and video reproduction, gaming, image capture and display, and communications (see Page 1, Para. [0004]-[0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura with the teachings of Kim, such that the display device according to claim 1 as disclosed by Nakamura is incorporated into an electronic device as suggested by Kim, in order to provide a multi-application display terminal that can provide display functionality via a matrix type display panel as well as a multitude of other diverse and complicated functions in multimedia, audio and video reproduction, gaming, image capture and display, and communications.

As pertaining to Claim 19, Nakamura discloses the display device according to claim 1 as a driving circuit and method for dynamically scanning and driving electrodes of any generic matrix type display panel.  As such, the disclosure of Nakamura is applicable to any matrix type display panel regardless of its application.  Still, Nakamura does not explicitly disclose a moving body comprising:  a main body; and a lighting appliance arranged on the main body.  However, this display panel application is well-known in the art.
In fact, in the same field of endeavor, Kim discloses (see Fig. 1A, Fig. 1B, and Fig. 2) a generic matrix type display panel (see Fig. 2 and Page 9, Para. [0122]) applicable to a variety of handheld, mobile, and/or wearable applications (see Page 1, Para. [0003]; Page 4, Para. [0058]; and Page 7, Para. [0090]-[0091]), wherein one such application is a moving body (100; i.e., a handheld body) comprising:  a main body (see Fig. 1B); and a lighting appliance (151; i.e., a display panel) arranged on the main body (see Page 6, Para. [0073]; Page 7, Para. [0091]; Page 7 through Page 8, Para. [0099]; and see Page 3, Para. [0048]).  It is a goal of Kim to provide a multi-application display terminal that can provide display functionality via a matrix type display panel as well as a multitude of other diverse and complicated functions in multimedia, audio and video reproduction, gaming, image capture and display, and communications (see Page 1, Para. [0004]-[0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura with the teachings of Kim, such that the display device according to claim 1 as disclosed by Nakamura is incorporated into a moving body as suggested by Kim, in order to provide a multi-application display terminal that can provide display functionality via a matrix type display panel as well as a multitude of other diverse and complicated functions in multimedia, audio and video reproduction, gaming, image capture and display, and communications.

As pertaining to Claim 20, Nakamura discloses the display device according to claim 1 as a driving circuit and method for dynamically scanning and driving electrodes of any generic matrix type display panel.  As such, the disclosure of Nakamura is applicable to any matrix type display panel regardless of its application.  Still, Nakamura does not explicitly disclose a wearable device comprising a display unit configured to display an image.  However, this display panel application is well-known in the art.
In fact, in the same field of endeavor, Kim discloses (see Fig. 1A, Fig. 1B, and Fig. 2) a generic matrix type display panel (see Fig. 2 and Page 9, Para. [0122]) applicable to a variety of handheld, mobile, and/or wearable applications (see Page 1, Para. [0003]; Page 4, Para. [0058]; and Page 7, Para. [0090]-[0091]), wherein one such application is a wearable device (100) comprising a display unit (151) configured to display an image (see Page 2, Para. [0038]; Page 6, Para. [0073]; Page 7, Para. [0090]; Page 7 through Page 8, Para. [0099]; and see Page 3, Para. [0048]).  It is a goal of Kim to provide a multi-application display terminal that can provide display functionality via a matrix type display panel as well as a multitude of other diverse and complicated functions in multimedia, audio and video reproduction, gaming, image capture and display, and communications (see Page 1, Para. [0004]-[0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura with the teachings of Kim, such that the display device according to claim 1 as disclosed by Nakamura is incorporated into a wearable device as suggested by Kim, in order to provide a multi-application display terminal that can provide display functionality via a matrix type display panel as well as a multitude of other diverse and complicated functions in multimedia, audio and video reproduction, gaming, image capture and display, and communications.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622